Mr. Justice Gary delivered the opinion of the Court. We can do nothing with this case but affirm the decree. The abstract of the supposed “ amended supplemental bill of complaint” does not show that the plaintiffs in error were parties to the suit. We take the title of the case from the brief of the defendant in error. The abstract contains no reference to the former pleadings except in stating that such former pleadings were in the case, and -that this bill is by the plaintiffs in error intended “to be in itself a full and complete statement of their whole and only cause of action.” But such a bill “ is an addition to the original bill, and becomes part of it, so that the whole bill is to be taken as one amended bill.” 2 Dan. Chy., 1536, note 3. It “ must not contradict the statements of the original bill.” Ibid. 1515, note 1. It must be upon the same cause of action as the original. Ibid. If any of these rules are violated a demurrer will hold. Ibid. 1535, note 5. Whether any such objections were the ground upon which the demurrer was sustained, can not be told with only the one bill before the court. What little is here is very vague and uncertain, but we will not discuhs it. The decree dismissing the cause is affirmed.